TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 13, 2019



                                      NO. 03-18-00858-CV


                CalAtlantic Homes of Texas, Inc.; CalAtlantic Group, Inc.;
              Ryland Homes of Texas, Inc.; RH of Texas Limited Partnership;
                        and The Ryland Group, Inc., Appellants

                                                 v.

                AG Masonry, LLC; Barker Roofing & Sheet Metal, Inc.;
              Builders Firstsource-South Texas, L.P.; DJ Plastering, LLC;
        Kenyon Plastering, Inc.; Lossen Bros., Inc.; Monreal Framing Corporation;
                           and Wortham Bros., Inc., Appellees


           APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
                 BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
         DISMISSED ON APPELLANTS’ MOTION—OPINION BY JUSTICE TRIANA



This is an appeal from the order signed by the district court on December 3, 2018. CalAtlantic

Homes of Texas, Inc.; CalAtlantic Group, Inc.; Ryland Homes of Texas, Inc.; RH of Texas

Limited Partnership; and The Ryland Group, Inc. have filed a motion to dismiss the appeal, and

having considered the motion, the Court agrees that the motion should be granted. Therefore, the

Court grants the motion and dismisses the appeal. The appellants shall pay all costs relating to

this appeal, both in this Court and in the court below.